DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Part III   EXAMINER'S AMENDMENT


2.	An Examiner's Amendment to the record appears below.  Should the changes and/or  additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

	The application has been amended as follows:

In claim 3, line 1, “claim 2” has been changed to -- claim 1--.


Allowable Subject Matter
3.	Claims 1, 3 and 5-7 are allowed.
4.	The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 1, the prior art of record fails to teach or suggest alone, or in combination collecting data impacting a power management profile for a multiple-in, multiple-out (MIMO) antenna site; generating a power management profile based on the collected data; collecting current data to apply to the power management profile; applying data to the power management profile and scheduling a MIMO leg’s on/off schedule based on the numbers of users served and other access stations in the cell area; determining whether an update to the power management profile is needed; and wherein when an update to the power management profile is not needed then repeating the steps of: collecting .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH FERGUSON whose telephone number is (571)272-7865. The examiner can normally be reached M-F 7 am -3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH FERGUSON/Primary Examiner, Art Unit 2648